United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ALBANY STRATTON VETERANS AFFAIRS
MEDICAL CENTER, Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1213
Issued: July 30, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 29, 2018 appellant filed a timely appeal from a May 1, 2018 merit decision and a
May 17, 2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP has met its burden of proof to rescind its acceptance of
appellant’s claim for left knee contusion; and (2) whether OWCP properly denied appellant’s
request for reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 1, 2013 appellant, then a 43-year-old program manager, filed a traumatic injury
claim (Form CA-1) alleging that on June 28, 2013 he sustained an injury when he slipped on a wet
floor and fell on his left knee while in the performance of duty. He did not stop work. On the
reverse side of the form, appellant’s immediate supervisor checked a box to indicate that appellant
had not lost time from work or incurred medical expenses. OWCP did not make a formal
determination regarding appellant’s traumatic injury claim.
On December 21, 2018 appellant filed a notice of recurrence (Form CA-2a) for medical
treatment commencing February 20, 2018 due to his June 28, 2013 injury.
OWCP received a July 1, 2013 report from Dr. Gene R. Pellerin, an osteopath Boardcertified in emergency medicine, who noted that appellant reported slipping on a wet floor at work
on June 28, 2013 and striking the lateral part of his left knee.2 Dr. Pellerin indicated that he had
not reported a gait disturbance, but complained of pain at the site of impact and behind the knee.
He advised that the findings on physical examination of the left knee revealed no bruising,
swelling, effusion, or crepitus. Appellant’s left knee joint was stable and his gait and stride were
normal. Dr. Pellerin diagnosed contusion of the left knee post fall and indicated that the pain
behind appellant’s left knee could be due to a Baker’s cyst rather than an acute injury. He released
appellant to full-duty work.3
In a July 15, 2013 report, Dr. Pellerin advised that appellant complained of continued
lateral left knee pain and reported his belief that the medial part of appellant’s left knee was
swollen. The findings on physical examination revealed significant crepitus of the left knee at 160
to 180 degrees of extension, but the knee was stable on testing in all directions. Dr. Pellerin
diagnosed “effusion left knee post fall.”
In a February 20, 2017 report, Dr. Pellerin indicated that appellant presented with left
lateral knee pain and intermittent “puffiness” which he reported never resolved after the 2013
employment injury. A February 23, 2018 magnetic resonance imaging (MRI) scan of appellant’s
left knee contained an impression of Baker’s cyst (unchanged) and no significant internal
derangement.
By decision dated March 1, 2018, OWCP accepted appellant’s claim for left knee
contusion. It noted that effusion was not a valid diagnosis, but rather was a symptom.
Appellant subsequently submitted a March 9, 2018 report from Dr. James I. Harding, a
Board-certified orthopedic surgeon, who noted that appellant reported an injury to his left knee
approximately four years prior when he slipped and fell on a wet floor, striking his left knee on
the floor. Dr. Harding indicated that appellant complained of pain over the lateral aspect of
appellant’s left knee without instability and reported episodes of catching while he was walking.
He discussed the findings of a left knee MRI scan and indicated that they were relatively benign
2

The report was prepared by Susan Burkart-Jayez, a nurse practitioner, but was cosigned by Dr. Pellerin.

3

Dr. Pellerin also released appellant to full-duty work in a note dated July 1, 2013.

2

with no definitive pathology noted. Dr. Harding diagnosed left knee pain and possible
derangement of the lateral meniscus. He opined that the mechanism of appellant’s injury was
consistent with a lateral meniscus tear, as was the history of catching while walking.
In a March 16, 2018 letter, OWCP advised appellant that it proposed to rescind its prior
acceptance of his claim for left knee contusion because the claim was accepted in error. It
explained that, in a July 1, 2013 report, a nurse practitioner noted objectively that there was no
bruising or swelling of the left knee, yet diagnosed appellant with a left knee contusion. OWCP
indicated that, although Dr. Pellerin concurred with the diagnosis, “the objective findings [were]
not supportive of the diagnosis provided.” It afforded appellant 30 days to submit additional
evidence and argument challenging the proposed rescission action.
Appellant subsequently submitted Part B of an Authorization for Examination and/or
Treatment (Form CA-16) dated April 27, 2018 in which Dr. Harding noted that appellant reported
slipping and falling in 2013 while moving boxes at work. Dr. Harding reported findings of a lateral
meniscus tear on MRI scan and an examination consistent with a meniscus tear. He diagnosed
lateral meniscus tear of the left knee and he checked a box marked “Yes” indicating that the
diagnosed condition was caused or aggravated by the reported employment activity.
By decision dated May 1, 2018, OWCP finalized the proposed rescission of the acceptance
of appellant’s claim for left knee contusion. It found that the condition had been erroneously
accepted as Dr. Pellerin’s July 1, 2013 report did not contain objective findings supportive of the
diagnosis of left knee contusion. OWCP indicated that the evidence appellant submitted after
receiving its March 16, 2018 notice of proposed rescission did not alter its determination. It
concluded that the acceptance of his claim for left knee contusion was “invalidated based on the
weight” of Dr. Pellerin’s July 1, 2013 report.
On May 10, 2018 appellant requested reconsideration of OWCP’s May 1, 2018 decision.
In an accompanying statement, he asserted that OWCP had not explained the error in its original
March 1, 2018 decision accepting his claim and maintained that the medical reports of record
supported the acceptance of his claim. Appellant noted that the employing establishment had not
controverted his claim. He submitted a copy of the April 27, 2018 Form CA-16 report from
Dr. Harding which he had previously submitted.
By decision dated May 17, 2018, OWCP denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
Section 8128 of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his or her own motion or on application.4 The
Board has upheld OWCP’s authority to reopen a claim at any time on its own motion under section
8128 of FECA and, where supported by the evidence, set aside or modify a prior decision and

4

5 U.S.C. § 8128.

3

issue a new decision.5 The Board has noted, however, that the power to annul an award is not an
arbitrary one and that an award for compensation can only be set aside in the manner provided by
the compensation statute.6
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, in the discretion of the compensation agency and in conformity with statutory provision,
where there is good cause for so doing, such as mistake or fraud. Once OWCP accepts a claim, it
has the burden of proof to justify termination or modification of compensation benefits. This also
holds true where OWCP later decides that it erroneously accepted a claim.7
OWCP bears the burden of proof to justify rescission of acceptance on the basis of new
evidence, legal argument, and/or rationale.8 Probative and substantial positive evidence or
sufficient legal argument must establish that the original determination was erroneous. OWCP
must also provide a clear explanation of the rationale for rescission.9
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to rescind its acceptance of
appellant’s claim for left knee contusion.
On March 1, 2018 OWCP accepted appellant’s claim for a June 28, 2013 left knee
contusion based on a July 1, 2013 report of Dr. Pellerin. In this report, Dr. Pellerin explicitly
diagnosed the condition of left knee contusion post fall. In its March 16, 2018 notice of proposed
rescission and May 1, 2018 decision finalizing the rescission action, OWCP expressed its belief
that the physical examination findings recorded on July 1, 2013 contradicted the left knee
contusion diagnosis provided by Dr. Pellerin on even date.
The Board finds, however, that OWCP did not properly develop the case to clarify the
medical evidence prior to finalizing its rescission action. Lacking such development, it did not
adequately explain why the explicit diagnosis of left knee contusion by Dr. Pellerin, a qualified
physician under FECA, was invalid. Therefore, OWCP has not adequately explained the basis for
rescinding its acceptance of appellant’s claim for left knee contusion. OWCP’s procedures provide
that, when it has been determined that the original decision may have been issued in error, the
claims examiner is responsible for performing any necessary case development to fully resolve the
issue. If, after proper development, it is established that the original decision was issued in error,
the claims examiner is responsible for issuing a proposed and final decision rescinding the original

5

See L.M., Docket No. 19-0705 (issued September 11, 2019); John W. Graves, 52 ECAB 160, 161 (2000). See
also 20 C.F.R. § 10.610.
6

D.W., Docket No. 17-1535 (issued February 12, 2018).

7

V.R., Docket No. 18-1179 (issued June 11, 2019).

8

See L.G., Docket No. 17-0124 (issued May 1, 2018).

9

See W.H., Docket No. 17-1390 (issued April 23, 2018).

4

finding.10 The Board notes that, prior to finalizing its rescission action, OWCP did not develop
the medical evidence with Dr. Pellerin or otherwise obtain evidence which would adequately
explain its determination that the left knee contusion diagnosis provided on July 1, 2013 was
invalid.
The Board finds that OWCP did not clearly explain its determination that its prior
acceptance of appellant’s claim for left knee contusion was erroneous, and it therefore improperly
rescinded its prior acceptance of this condition.11 In order to rescind acceptance of a given
condition, OWCP must show that the weight of the reliable evidence establishes that the
acceptance of the claim was erroneous.12 The evidence used to rescind a claim should be
thoroughly discussed so that it is clear to the reader how the case was incorrectly adjudicated and
why the original decision is now being invalidated.13 For the above-described reasons, OWCP has
not met these requirements for justifying its rescission action in the present case.14
CONCLUSION
The Board finds that OWCP has not met its burden of proof to rescind its acceptance of
appellant’s claim for left knee contusion.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.19(b) (February 2013).
OWCP’s procedures further provide that such development might include requesting a medical report from the
claimant’s treating physician. Id. at Chapter 2.1400.19(c).
11
Compare K.E., Docket No. 18-1191 (issued April 15, 2020) (OWCP provided clear explanation for the basis of
its rescission action).
12

L.G., Docket No. 17-0124 (issued May 1, 2018); A.W., Docket No. 11-1915 (issued August 21, 2012). See also
D.S., Docket No. 17-0250 (issued August 29, 2017).
13

See supra note 10 at Chapter 2.1400.19(d). See also D.S., Docket No. 17-0250 (issued August 29, 2017).

14

Given the Board’s disposition of the merit issue of this case, the nonmerit issue is moot. The Board further notes
that, with respect to the submitted April 27, 2018 Form CA-16 from Dr. Harding, a properly completed Form CA-16
form authorization may constitute a contract for payment of medical expenses to a medical facility or physician, when
properly executed. The form creates a contractual obligation, which does not involve the employee directly, to pay
for the cost of the examination or treatment regardless of the action taken on the claim. The period for which treatment
is authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated earlier by OWCP.
20 C.F.R. § 10.300(c); P.R., Docket No. 18-0737 (issued November 2, 2018); N.M., Docket No. 17-1655 (issued
January 24, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the May 1, 2018 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: July 30, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

